DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Paragraph [001] of the specification should be amended to include the current status of all of the applications cited therein.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claim is indefinite in that the term “the annular outer surface” lacks clear antecedent basis (previously only an outer surface is recited making the claim unclear if this is identical to the annular outer surface) rendering the scope of the claim indefinite.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 already requires that the outwardly extending projections extend at least ½” from an outer surface.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 10,138,892. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims encompass the claims of the ‘892 patent in scope.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,286,939. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘939 patent fall within the scope of the instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 8, 9, 13, 14, 15, 17, 18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,846481 to Tilak (Tilak). Tilak teaches a rotor shaft (60) with a first end connected to a coupling to a motor shaft and motor (26) (see figures 1 and 3 for example) and a second end (see figure 3) connected to a rotor arrangement (52, 58) where the second end is connected by the use of projections and corresponding abutments (the bottom of the shaft 60 as shown in figure 3)  where a rotor structure (58, 52) includes a rotor cavity and rotor opening where the cavity is of a larger diameter than the opening, and where the rotor and rotor shaft are rotated, thereby showing all aspects of the above claims except to specifically teach that the projections of Tilak extend at least ½” from the outer surface of the rotor. However, it has been held that modification of the size of a component of an apparatus, absent any demonstrated new or unexpected result arising therefrom, would have been a modification obvious to one of ordinary skill in the art. See MPEP 2144.04 IV A. In the instant case, motivation to make the projections of Tilak of any equally useful size, as long as the projections can be operated in the manner required by Tilak, would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed. 
Claims 2, 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tilak as applied to claim 1 above, further in view of US 7,470,392 to Cooper (Cooper). As applied to claim 1 above, Tilak shows all aspects of the above claims except to specifically teach that the rotor shaft or other components comprise ceramics or graphite. Cooper, at col. 2 lines 20-33 for example, teaches that ceramics and/or graphite are commonly employed for the construction of molten metal rotor shafts and other components.  Motivation to employ the commonly known construction materials (graphite and ceramics) recited in Cooper for the construction of the rotor and shaft components of Tilak, employed in an identical environment, would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed. 
Claims 5, 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tilak. As applied to claim 1 above, Tilak shows all aspects of the above claims except the specific use of three or corresponding abutments. However, it has been held that motivation to multiply the numbers of a component shown by the prior art in order to multiply the components effect would have been a modification obvious to one of ordinary skill in the art. See MPEP 2144.04 VI B. In the instant case, motivation to employ three projections and/or abutments in order to allow greater contact and a more secure attachment between the rotor shaft (60) and the rotor assembly (52,58) of Tilak would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.

Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk